Title: To James Madison from William C. C. Claiborne (Abstract), 6 June 1805
From: Claiborne, William C. C.
To: Madison, James


6 June 1805, New Orleans. “I enclose you a Paper containing a publication of Messrs Derbigny, Detrahan, and Sauvé relative to their late Mission to Congress. You will find in this production evidences of discontent, a want of information and of prudence on the part of the Agents, but I believe the publication will excite but little Interest in the Territory, and be productive of no Mischief. It may therefore be best to permit it unnoticed to Sink into oblivion. We have among us Men who would Sacrifice the Interests of any Country, or the happiness of any people to the gratification of their personal ambition—That Such men Should be discontented with the present State of things, need not be a matter of Surprize, but I am persuaded the great body of the Citizens of Louisiana cannot be shaken in their allegiance, or be made to think that they are not greatly benefitted, by their annexation to the united States. There has been a rumor that certain discontented persons here, contemplated a Mission to France, with a view of soliciting the attention of The Emperor to the affairs of this Territory, and praying that he would enforce, on the part of the United States the observance of the Treaty. But I rather view this as the passionate menace of some disappointed Ambitious Sycophant, than the Serious project of a party. If however the menace should assume the Garb of Sincerity, nothing shall be wanting on my part to bring the energy of the Law to bear upon those who may be concerned.
“For Some time before, but particularly Since the War between England and Spain, there has been great intercourse between Louisiana, and the French and Spanish possessions. The applications for Certificates of Citizenship, and Passports are numerous, and notwithstanding every precaution, I fear many adventurers have obtained American protections, who owe to the United States no allegiance. So Convinced am I, that this is the case, that I have thought it prudent to Substitute for the Passports which you sent me, an Instrument of writing, nearly Similar in contents, in my own name and under my Signature. Had your Passports been used on all occasions, I should have required an immense number, and your name by being frequently found in the hands of impostors, might loose that respect and credence to which it is entitled.
“Persons, claiming Passports make oath of their resident-ship before the Clerk of the District Court, and have the Same also proven by Some other Individual: But I am Sorry to Say that oaths are sometimes disregarded, and Bone fide Subjects of Spain and France have obtained American Passports.”
